Bill of complaint was filed in the Circuit Court of DeSoto County, Florida, to procure a decree declaring certain deeds appearing on their face to convey fee simple title to have the force and effect of mortgages only, and for an accounting, and to decree the terms of redemption from the liens created by such deeds when considered as mortgages.
Motion was made to dismiss the bill of complaint upon four grounds, as follows:
"1. Said bill is without equity.
"2. Said bill is vague, indefinite and so uncertain in its allegations that it is impossible for the said defendants to plead thereto.
"3. Because the said bill indicates, by reference thereto, that the deceased W.E. Wilder, whose estate is represented by the complainant, was guilty of such laches as affords a complete bar to the prosecution of said action.
"4. That the bill of complaint does not set forth facts which would entitle the complainant to the relief sought or in fact to any relief."
Motion was denied and from the order denying the motion appeal was taken.
The bill of complaint is not without equity and, therefore, the order should be affirmed.
It is so ordered.
Affirmed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment. *Page 329